Dissenting Opinion by
Price, J.:
I must dissent. The Pennsylvania Supreme Court in Smith Case, 381 Pa. 223, 231, 112 A.2d 625, 629 (1955), has said on this subject: “All that is required is that the *56right of appeal for the purpose of presenting the issue to a jury must not be burdened by the imposition of onerous conditions, restrictions or regulations which would make the right practically unavailable.”
Clearly Rule 303J of the Court of Common Pleas of Allegheny County is not such a forbidden rule. It is clear and not capable of misunderstanding. It is a pre-trial rule applying to any trial subsequent to an arbitration hearing. Its obvious purpose is to insure that the proceeding before arbitrators is full and complete and that such an award be based on all of the evidence that is available. It catches.the spirit of Smith Case, supra, in that it attempts to insure the greatest likelihood that a just decision will result and a corresponding lessening of the likelihood that a litigant will wish to appeal.
If we are to preserve compulsory arbitration as an effective tool in the administration of justice in this Commonwealth, we must protect the integrity and efficacy of the system. I greatly fear the majority opinion will emasculate the system by allowing any party to a case in arbitration to refrain from meaningful participation, gamble on the result, and if the gamble fails, take his appeal and have his case heard. Such a result could not be tolerated and, of course, would be directly contrary to the mandate of Smith Case, supra, and to the legislative mandate of the Arbitration Act.
The right to a trial by jury may properly be lost by plaintiffs in such a great variety of ways that I hesitate to attempt a complete listing. Some, certainly beyond challenge in our law today, are default judgments for want of an answer or other necessary pleadings, the bar of the statute of limitations, the application of judgment of non pros., the imposition of appropriate sanctions as authorized under the Rules of Civil Procedure relating to pre-trial matters, and failure to reissue process or serve process.
I deem the rule here involved to' be constitutional under Smith Case, supra, in complete accord with legis*57lative mandate, and absolutely a proper rule for any of our Courts of Common Pleas to adopt in the best interests of justice and preservation of an efficient arbitration system.
I would, therefore, reverse the order granting a new trial and direct the entry of judgment for appellants pursuant to the jury verdict of May 24, 1974.
Van per Voort, J., joins in this dissenting opinion.